t c memo united_states tax_court craig v adams petitioner v commissioner of internal revenue respondent docket no filed date clinton a jackson for petitioner charles m ruchelman for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by petitioner the issues remaining for decision are whether petitioner failed to report income whether petitioner is entitled to depreciation_deductions whether petitioner is entitled to rental expense deductions whether petitioner is entitled to claim his mother and his father as his dependents whether petitioner is entitled to head_of_household filing_status and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in washington d c during the first months of petitioner was chief resident at washington hospital center for the last months of petitioner was in a private medical practice world medical dental--equipment leasing and depreciation petitioner purchased various medical and dental equipment office furniture and a used neon sign during and during and at least a portion of petitioner's mother operated world medical dental a walk-in dental clinic on 16th street n w in washington d c pursuant to a lease agreement dated date petitioner's mother was to pay dollar_figure per month for_the_use_of the medical and dental equipment and the office furniture in the world medical dental business on date petitioner and his mother entered into an agreement whereby petitioner's mother would pay petitioner dollar_figure per month for_the_use_of a used neon sign that read world med dent on his and schedules c petitioner reported that his principal business was a medical dental office known as world med dent located on 16th street n w in washington d c petitioner reported income of only dollar_figure and dollar_figure on his schedules c for and respectively in addition to depreciation on the leased items petitioner claimed advertising postage laundry travel and supplies as schedule c expenses in and on his schedule c petitioner reported that his principal business was a medical office physician located on irving street n w washington d c petitioner received no lease payments from his mother during and he retrieved his equipment from his mother during date during petitioner did not use the neon sign or any of the dental equipment in his private medical practice unreported income dr marie kay dr kay was employed by world medical dental beginning in date according to dr kay's employment agreement all equipment furniture and supplies of world medical dental were and were to remain the property of petitioner dr kay was initially to be paid a certain amount per working day and then after days dr kay's pay was to be a 20-percent share of the net profits on or about date dr kay presented a cashier's check in the amount of dollar_figure to petitioner's mother on date dr kay presented a check in the amount of dollar_figure to petitioner's mother the date check bore the notation deposit for purchase of practice world dental on or about date dr kay presented a cashier's check in the amount of dollar_figure to petitioner's mother in late date petitioner received a check in the amount of dollar_figure from the account of world medical dental on date petitioner received an additional dollar_figure from his parents these amounts were in addition to gifts that petitioner received from his parents during pennsylvania property in date petitioner inherited property in pittsburgh pennsylvania the pennsylvania property during and petitioner received no rental income from the property on his schedule e petitioner claimed rental expenses totaling dollar_figure relating to the pennsylvania property dependency and head_of_household status petitioner's mother and father did not file federal_income_tax returns during petitioner's parents resided at least for some period of time in a washington d c home that was owned by petitioner and at least one of his brothers petitioner's parents were in florida on numerous occasions during and made several trips to other locations during the year in petitioner's father received all of his social_security checks at a florida address where petitioner's grandmother resided during petitioner received gifts from his parents totaling at least dollar_figure petitioner deposited into his personal bank account checks made payable to his father totaling dollar_figure petitioner's mother received an undetermined amount of interest payments from investments during unreported income opinion respondent determined that petitioner failed to report dollar_figure that was received from the sale of his medical dental equipment this amount corresponds to the amounts received by petitioner's mother from dr kay during petitioner received payments of dollar_figure and dollar_figure and deposited into his personal account checks payable to his father totaling dollar_figure in addition to his receipt of over dollar_figure in gifts from his parents petitioner argues that the money that was received from world medical dental and from petitioner's father was in repayment of loans neither petitioner nor his parents could provide any specifics about the claimed loans no documentation or other objective indicia of a bona_fide debt were introduced on the minimal evidence presented and in view of the family relationship we cannot conclude that there was any bona_fide obligation between petitioner's parents and petitioner see 92_tc_470 affd without published opinion 912_f2d_1466 5th cir petitioner also argues that no sale of the world medical dental practice to dr kay was ever consummated petitioner does not deny however that he was the owner of the equipment furniture and supplies of world medical dental at the time the alleged sale occurred that the sale to dr kay was not completed does not exclude from gross_income any money received by petitioner in contemplation of the sale of his equipment that was part of world medical dental dr kay testified that the money that she paid to petitioner's mother was a downpayment on the purchase of world medical dental dr kay also testified that she never received any of the assets of world medical dental and that she was never refunded any portion of her downpayment according to dr kay's testimony world medical dental was suddenly closed in date without any explanation petitioner's only explanation at trial for dr kay's payments is that the dollar_figure received by world medical dental from dr kay was for expenses due under a term of dr kay's employment contract on brief petitioner did not make this argument and apparently abandoned this position even if this position were not abandoned petitioner has not produced any reliable evidence in support of his claim furthermore dr kay testified credibly that she never shared in the net profits and that her salary remained at a certain dollar amount per day petitioner has not offered any credible_evidence to disprove respondent's determination that he received income from funds paid_by dr kay petitioner's changing factual contentions suggest that he has little regard for the truth thus respondent's determination will be sustained equipment depreciation respondent determined that petitioner is not entitled to depreciation_deductions claimed on medical dental equipment and a used neon sign petitioner bears the burden of establishing that he is entitled to the claimed deductions rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 this includes substantiating the amount of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_167 provides that a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property_used_in_the_trade_or_business or of property held by the taxpayer for the production_of_income shall be allowed as a depreciation deduction sec_1_167_a_-1 income_tax regs the allowance is that amount which should be set_aside for the taxable_year so that the aggregate of the amounts set_aside plus the salvage_value will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of the property sec_1_167_a_-1 income_tax regs the basis to be used is the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property sec_167 in the instant case petitioner's basis is the cost of the medical dental equipment and the used neon sign as evidence of the cost of the items petitioner introduced handwritten documents to show various alleged sales of equipment from petitioner's father to petitioner at trial petitioner testified that petitioner's father used petitioner's money to purchase the equipment and that the documents were executed to memorialize the transaction petitioner's father's testimony indicated that the documents although dated in and were not necessarily prepared contemporaneously with the purchase of the equipment no receipts or other independent 1this is the section in effect for property placed into service during and the section was later renumbered sec_167 by sec a and of the omnibus budget reconciliation act of publaw_101_508 104_stat_1388 for property placed into service after date evidence of the purchase or of the cost of these items was received into evidence from which we can estimate an allowable deduction cf 39_f2d_540 2d cir we must have some basis on which an estimate may be made 85_tc_731 respondent's determination that petitioner is not entitled to depreciation_deductions for medical dental equipment and a used neon sign will be sustained pennsylvania property respondent determined that petitioner is not entitled to deduct any claimed expenses associated with the pennsylvania property other than dollar_figure in real_estate_taxes paid_by petitioner the parties stipulated that certain amounts claimed as supplies and advertising expense were paid but respondent does not agree that the amounts spent related to rental of the pennsylvania property respondent contends that the advertisement and the supplies along with the claimed repairs and depreciation expenses are not deductible because petitioner did not hold the property in the course of a trade_or_business or for the production_or_collection_of_income during the record is totally lacking in credible_evidence of petitioner's attempting to rent the pennsylvania property at trial petitioner admitted that at some point during the spring of he decided to unload the property photographs that were admitted as evidence of the repairs that petitioner made to the property show a for sale sign in the window of the property a classified advertisement that was introduced at trial likewise indicates that the property was for sale not for rent petitioner also introduced numerous receipts in an attempt to substantiate purchases of items for supplies and repairs the majority of these receipts show purchases in the washington d c area not in the pittsburgh area that petitioner would purchase all of these items in the washington d c area and transport them to pittsburgh to make the repairs is not credible especially in light of petitioner's testimony that a family friend in pittsburgh made most of the repairs on the record before us we cannot conclude that petitioner attempted to rent the pennsylvania property we conclude that petitioner did not hold out the pennsylvania property in the course of a trade_or_business or for the production_of_income during thus respondent's determination that petitioner is not entitled to deductions relating to the property in excess of the real_property_taxes allowed will be sustained personal exemptions for petitioner's parents and head_of_household filing_status respondent determined that petitioner is not entitled to personal exemptions for petitioner's mother father and brother for at trial petitioner conceded that he was not entitled to a personal_exemption for his brother sec_151 provides for deductions for personal exemptions in this case petitioner would be entitled to exemptions for his mother and father if his mother and father were dependents under sec_152 and if his mother's and father's gross_income were less than the exemption_amount dollar_figure for sec_151 sec_152 revproc_90_64 1990_2_cb_674 petitioner's mother and father would be dependents if over half of their support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sec_152 petitioner has not proven that he provided over one-half of his parents' support during petitioner's parents lived in a home that was owned by petitioner and at least one of his brothers petitioner introduced numerous receipts in an attempt to substantiate his payment of expenses for his parents from the record in this case we cannot be certain that these expenditures were made for petitioner his parents or otherwise we are not persuaded by petitioner's or his parents' conclusory assertions in the absence of any corroboration petitioner received at least dollar_figure in gifts from his parents during the source of these funds was not explained at trial also petitioner's mother testified that she received an undetermined amount of interest_income during during petitioner's mother also operated world medical dental no evidence was provided as to whether or not petitioner's mother received any income from world medical dental during petitioner allegedly purchased various items of equipment from his father petitioner has failed to prove that he provided in excess of one-half of the support of his parents during or that his parents' income was less than the exemption_amount and thus petitioner cannot claim his parents as dependents respondent determined that petitioner is not entitled to claim head_of_household status for the year in issue sec_2 provides in general --for purposes of this subtitle an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year is not a surviving_spouse as defined in subsection a and either-- a b maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such father or mother under sec_151 emphasis added because petitioner is not entitled to personal exemptions for his parents under sec_151 respondent's determination that petitioner is not entitled to head_of_household status will be sustained accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayment of petitioner’s tax was due to negligence or intentional disregard of rules or regulations petitioner bears the burden of proving that respondent's determinations are erroneous rule a 58_tc_757 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs large understatements of income have been held to be indicative of negligence or intentional disregard of the rules or regulations see 68_tc_474 the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that petitioner acted in good_faith with respect to such portion sec_6664 the determination of whether petitioner acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner claims that he relied on the internal_revenue_service irs information hotline and the form_1040 instructions in preparing his return such reliance petitioner claims is evidence that he acted with reasonable_cause and in good_faith reliance on professional advice will constitute reasonable_cause only if the taxpayer acted in good_faith and made full disclosure of all relevant facts to the adviser see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir petitioner admitted at trial that when he called the hotline he did not explain that the equipment was being leased or that no income was being reported from the activity in petitioner did not make full disclosure so that his alleged reliance on the hotline is reasonable_cause petitioner failed to keep adequate_records to substantiate his entitlement to deductions that he claimed sec_6001 92_tc_899 sec_1_6001-1 income_tax regs petitioner's whole case is based on inconsistencies and improbabilities and lacks credibility petitioner has not established reasonable_cause or good_faith reliance to excuse him from the penalty for negligence or intentional disregard of rules or regulations to reflect the foregoing and a concession of petitioner decision will be entered for respondent
